McLennan, P. J.:
The facts are hardly in dispute, but in so far as they are a non-suit having been granted, the plaintiff is entitled to the inferences most favorable to her which may be legitimately drawn therefrom. ( Veazey v. Allen, 173 N. Y. 359, 367.)
The defendant, in connection with its business of manufacturing steel, was engaged in operating a foundry in which- was constructed a cupola or furnace for the purpose of melting iron. The cupola was a circular structure, lined with fire brick, forty-eight inches in diameter, and extended from within a few feet of the foundry floor up through a charging room or scaffold, so called, and through the roof of the building. About eighteen feet from the bottom of the cupola there was an opening twenty-seven inches wide and thirty-three and one-half inches high, called a charging door, which opened into the charging room, the bottom of which opening was one and one-half .inches above the level of the floor of the room, which was made of' iron. The iron to be melted and other material used"in connection therewith, coal, coke and limestone, were conveyed in wheelbarrows into the charging room and deposited on the floor near the cupola door in separate piles. When the cupola was ready to be charged a fire was started in the bottom, and such materials, in proper proportions, were shoveled or thrown into it through the door, all as directed by and under the supervision of a cupola tender. After each blast, and before again charging the cupola, it was necessary to clean it out and repair the lining, by plastering portions of it with cement and putting new fire brick in the place of those found to be defective. This work was done by the cupola tender personally.
On the morning of the 5th day of May, 1902, plaintiff’s intestate, who at the time was in defendant’s employ as cupola tender, was twenty-nine years of age, and, so far as appears, was in every way qualified to discharge the duties of such position, was in the bottom of the cupola, cleaning and repairing it. Other employees of the defendant were engaged in wheeling scrap iron and other materials to be used in the blast-into the charging room and dumping them on the floor. A circular piece or wheel of such iron, and another of irregular shape, when dumped from one of the wheelbarrows, rolled several feet through the door of the cupola, one or both of *133them striking plaintiff’s intestate and injuring him in such manner that he died soon after. To recover the damages sustained by his death this action is brought.
The deceased entered the service of the defendant in January, 1902, as a common laborer in the foundry. A month after he was put to work wheeling iron, coke and limestone to be used in the cupola into the charging room. He continued at that work until March 21, 1902, when he was made cupola, tender and was put in charge of the cupola. He worked in such capacity from that day until his death, nearly two months, personally cleaning out and repairing the cupola each morning, while the iron and other materials were being taken into the charging room under his direction ; and after he had put the cupola in proper condition and started a fire in the bottom, either putting the iron and other materials, through the door into the cupola himself, or causing it to be so put in by others under his supervision and exactly as directed by him.
On the 23d day of March, 1902, after plaintiff’s intestate became cupola tender, the cupola was lowered. Prior to that time the bottom of the cupola door was eighteen inches above the level of the floor of the charging room. Plaintiff’s intestate assisted in making the change; knew exactly what the conditions were after such change was made; every feature of the situation was open, notorious and visible, and for nearly two months after the change was made the cupola was used and operated under the direction and supervision of the deceased. During all that time he knew how the iron and other materials were conveyed into the charging room; where such materials were dumped upon the floor; knew that his duties required him to be in the bottom of the cupola every morning. The evidence establishes that all the work done each day in connection with the cupola was either done by the deceased personally, or under his immediate direction and supervision.
It is suggested in appellant’s brief that the deceased was not present when the cupola was lowered, and did not assist in making such change. We think that is not the fair import of the evidence, but we do not consider it of importance, because eoncededly the deceased knew the change had been made, and had operated the cupola as foreman or tender for a period of nearly two months after it had been lowered.
*134The evidence wholly fails to establish that the defendant was guilty of negligence which caused the injury complained.of, and is not sufficient to raise a question of fact for the jury in that regard. In what respect did the defendant neglect to perform any legal duty imposed upon it ? It must be conceded that it had the right to operate a cupola with a door through which the necessary materials might be put into it, the bottom of which was only one and one-half inches above the level of the floor upon which such materials were deposited. The jury cannot be permitted to say that the defendant was negligent because the bottom of such door was not raised, ten, twenty or thirty inches above the level of the floor.
It is said that with a construction such as existed here, the defendant was guilty of negligence because it did not make and promulgate proper rules governing the conduct .of its employees, and such as would have protected an employee working in the bottom of the cupola-against the danger of being struck by pieces of iron rolling from the floor into the cupola through the door. Such rule; if promulgated, would have been nothing more or less than a warning to the employees working in .the charging room to be careful not to •allow pieces of iron to drop into the cupola when they knew or had reason to believe another employee was working at the bottom. It would state, in effect, that no employee must do an act which necessarily and obviously will result in injury to another employee. We think there is no rule of law which requires a master to make and promulgate a rule of that character; but if such warning, or any other, was necessary for the guidance of the employees working in the charging room, it was the duty of the deceased to have given it. Such employees were working under his direction; he was their boss and controlled their actions, and he fully understood all the dangers to be apprehended. If a foreman of a gang of men engaged in digging a trench, assumes to go into it, and is struck by a falling stone permitted or caused to fall by one of the men working above, the master is not liable because he failed to make rules warning the employees of the danger of permitting a stone to fall under such circumstances, or because he failed to make a rule prohibiting any employee from permitting such occurrence.
In the case at bar the accident resulted because of the negligence of a coemployee, viz., the man from whose wheelbarrow the piece of *135iron in question fell. He knew the deceased was in the cupola, and he carelessly dumped his load of iron too near the cupola door, in view of the fact that in the load there was an iron wheel which might roll almost any distance. We think that for the negligence of such eoemployee the defendant was not liable.
The case, however, was disposed of by the learned trial court on the broad ground that the deceased assumed the risk of the accident which befell him, and, therefore, that the plaintiff was not entitled to recover. As already pointed out, plaintiff’s intestate knew for at least three months previous to the accident the exact condition of the cupola; precisely how it was operated; the manner of doing the work by the other employees; in fact, as is shown, for more than a month previous to the accident it was all done either by him personally or under his direction and supervision. Under those circumstances we think it clear that he assumed the risk, as was held by the learned trial court.
The only suggestion made in answer to this proposition by the learned counsel for the respondent is that such defense was not pleaded, and that, therefore, under the decision in Dowd v. N. Y., O. & W. Ry. Co. (170 N. Y. 468) was not available to the defendant. All the facts tending to establish the defense of assumption of risk were proven by the plaintiff without objection. At the close of the plaintiff’s case a motion for a nonsuit was made upon the ground, among others, that all the “ conditions there were perfectly plain (and) obvious to the deceased in doing the work that he did.”
The motion was resisted upon the ground that the defense of assumption of risk was not pleaded in the answer.
After a full statement of the evidence bearing upon that question, and of the law applicable thereto, the learned trial court granted the nonsuit, stating at the close that “he (the plaintiff’s intestate) knew all the conditions which surrounded him, he continued in the employ, he worked there days and weeks,' and finally received the injury which resulted in his death. My notion is that the risk was assumed by this man, and there can be no recovery in this case.”
We think the Dowd Case (supra;) is not authority for the proposition that where all the evidence which establishes the assumption of risk is introduced by the plaintiff, such defense is not available *136to the defendant, even though not pleaded. The failure of the trial court to direct that the pleadings be amended to conform to-the evidence introduced without objection, even if that should have-been done, in no manner injured the plaintiff.
It follows that the judgment and order appealed from should be affirmed, with costs.
Concurring mem. by Williams, J., in which Stover, J., concurred.